Citation Nr: 0507472	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for calluses 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to October 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2001 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a February 2004 decision-remand, the Board decided another 
issue and remanded the issue of entitlement to an initial 
compensable evaluation for calluses of the feet to the RO via 
the VA Appeals Management Center (AMC) for further 
development of the evidence.  The case was returned to the 
Board in January 2005.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's calluses of the feet are essentially 
asymptomatic.

3.  The veteran's subjective complaints of foot pain were 
found by a VA examining physician to be attributable to non-
service connected plantar fasciitis of the feet.

CONCLUSION OF LAW

Entitlement to an initial compensable evaluation for calluses 
of the feet is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.40, 4.118, Diagnostic 
Codes 7805, 7819 (2001); 38 C.F.R. § 4.118, Diagnostic Code 
7819 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter sent to the veteran in October 2001 by 
the RO and a VCAA notice letter sent to the veteran in March 
2004 by the AMC informed the veteran of the evidence needed 
to substantiate his claim, of the evidence which VA had 
obtained and would attempt to obtain, and of the evidence 
which he should submit in support of his claim.  The AMC's 
March 2004 letter also advised the veteran that he should 
submit to VA any evidence he had which he thought was 
relevant to his claim.  VA has thus provided the four 
elements of notice set forth in Pelegrini II and fulfilled 
the duty to notify pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  The veteran stated that all of his treatment for 
calluses of the feet had been at a VA Medical Center (VAMC).  
VA obtained the veteran's VA treatment records for the appeal 
period.  In addition, VA afforded the veteran an examination 
of his feet in October 2001.  The veteran's representative 
has requested that the veteran be afforded another VA foot 
examination.  However, the Board finds that the report of the 
VA examination in October 2001, which was comprehensive, and 
the VA podiatry clinic treatment notes dated from September 
2001 to April 2004 received while this case was in remand 
status are adequate for rating purposes.  Therefore, another 
examination is not necessary to decide the claim on appeal.  
See 38 C.F.R. § 3.159(c)(4) (2004).  The veteran and his 
representative have not identified any additional existing 
evidence which would be pertinent to the veteran's claim.  
The Board concludes that further assistance is not required 
and that the case is ready for appellate review.


II. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

The criteria for rating the veteran's foot disability were 
revised during the pendency of his appeal effective August 
30, 2002.  See  67 Fed. Reg. 49,590-49,599 (July 31, 2002).

The veteran's calluses of the feet were rated by the RO as 
analogous to new benign growths of the skin under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2001), which provided that new 
benign growths of the skin were rated on scars, 
disfigurement, etc.  Diagnostic Code 7800 provided that an 
evaluation of 10 percent was warranted for moderate 
disfiguring scars of the head, face, or neck.  Diagnostic 
Code 7804 provided that an evaluation of 10 percent was 
warranted for superficial scars which were tender and painful 
on objective demonstration.  Diagnostic Code 7805 provided 
that other scars were rated on limitation of function of the 
part affected.  

Revised Diagnostic Code 7819, pertaining to benign skin 
neoplasms, provides that such neoplasms are rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or on impairment of function.   

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2004).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed , coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

III. Factual Background and Analysis

VA podiatry clinic notes dated from September 2001 to April 
2004 show that the veteran has calluses on the sides of his 
great toes and that periodically VA podiatrists have reduced 
hyperkeratotic tissue in those areas down to soft viable 
skin.  

The veteran has complained in written statements received by 
VA and to VA treating and examining physicians that he has 
persistent bilateral foot pain.  The veteran contends that 
his foot pain is attributable to his service connected 
calluses of the feet.  He asserts that he is entitled to a 
compensable evaluation for calluses of the feet due to the 
foot pain which he experiences.  

In July 2001, at a VA neurophysiology laboratory, the veteran 
complained of pain in the low back and  pain in the bottom of 
his feet with numbness of the feet and weakness from the 
knees down.  Nerve conduction studies of the legs and feet 
were normal.  An electromyelogram (EMG) of the right leg 
showed no evidence of acute denervation.  The examiner 
reported that there was no electrophysiological evidence of 
tarsal tunnel.  He stated that a bone spur or plantar 
fasciitis could not be excluded as a cause of the veteran's 
foot symptoms.

VA X-rays of the feet in September 2001 showed a small right 
plantar calcaneal spur and normal feet otherwise.

At a VA examination in October 2001, a history of calluses on 
the sides of the great toes of both feet were noted.  The 
veteran indicated that his calluses of the feet were debrided 
at a VAMC every three or four months.  He also complained of 
periodic pain in his feet which he described as burning.  On 
examination of the feet, marked callus of the lateral aspects 
of the great toes were found.  There was no evidence of any 
other bony abnormalities of the feet.  A recent X-ray had 
shown a normal left foot and a normal right foot except for a 
small calcaneal spur.  The feet were slightly tender on 
palpation of the soles of the feet, and there was slight 
tenderness over the posterior heel.  The examining physician 
stated an opinion that the veteran's foot pain was related to 
a diagnosis of plantar fasciitis.  He stated that 
the X-ray finding of a right calcaneal spur was consistent 
with plantar fasciitis.

As noted above, the veteran has continued to be seen at a VA 
podiatry clinic.  The treating podiatrists have noted the 
prior findings at the VA neurophysiology laboratory in July 
2001.  None of the treating VA podiatrists have reported the 
veteran's service connected calluses of his feet as the cause 
of his foot pain.  There is thus no competent medical 
evidence of record that the veteran's calluses of the feet 
are productive of foot pain or of any other symptomatology.  
The VA examiner's opinion in October 2001 that the cause of 
the veteran's foot pain is non-service connected plantar 
fasciitis is not controverted by any other medical evidence 
or opinion.  The veteran's assertion that his foot pain is 
related to his calluses of the feet is lacking in probative 
value, because as a layman he is not qualified to offer an 
opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Entitlement to a compensable evaluation for calluses of the 
feet is not established under the former criteria because: 
the veteran's calluses of the feet do not disfigure his head, 
face, or neck; his calluses of the feet have not been found 
to be painful on objective demonstration; and the calluses of 
the feet have not been found to limit the function of his 
feet.   See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 
7805, 7819 (2001).  Entitlement to a compensable evaluation 
for calluses of the feet under the revised criteria is not 
established because there is no competent medical evidence 
that such calluses of the feet are productive of impairment 
of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2004).  The veteran's representative has argued that 
38 C.F.R. § 4.40, pertaining to functional loss of the 
musculoskeletal system due to pain should be considered.  
However, the VA examiner found that the veteran's service 
connected calluses are not the cause of his foot pain, and so 
38 C.F.R. § 4.40 has no applicability in this case.  Finally, 
the Board notes that in view of the fact that a compensable 
evaluation for calluses of the feet is denied by this 
decision, staged ratings are not appropriate.  Fenderson, 
supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an initial compensable evaluation for calluses 
of the feet is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


